USCA4 Appeal: 22-6362      Doc: 16         Filed: 09/27/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6362


        THOMAS M. TULLY,

                            Petitioner - Appellant,

                     v.

        GENE JOHNSON, Director, Virginia Department of Corrections,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:10-cv-00299-JAG-EWH)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Thomas M. Tully, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6362         Doc: 16         Filed: 09/27/2022     Pg: 2 of 3




        PER CURIAM:

                Thomas M. Tully has noted an appeal from the district court’s order denying on the

        merits his Fed. R. Civ. P. 60(b) motion for relief from the court’s prior judgment denying

        relief on his 28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice

        or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate

        of appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the petition states a debatable claim of the denial of a constitutional

        right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S.

        473, 484 (2000)).

                Tully’s motion challenged the validity of his convictions and should have been

        construed as a successive § 2254 petition. * See Gonzalez v. Crosby, 545 U.S. 524, 531-32

        (2005); United States v. McRae, 793 F.3d 392, 397-99 (4th Cir. 2015). In the absence of

        pre-filing authorization from this court, the district court lacked jurisdiction to entertain




                *
                    The district court denied relief on Tully’s prior § 2254 petition on the merits in
        2011.

                                                        2
USCA4 Appeal: 22-6362         Doc: 16       Filed: 09/27/2022   Pg: 3 of 3




        Tully’s successive § 2254 petition. See 28 U.S.C. § 2244(b)(3). Accordingly, we deny a

        certificate of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                      3